Citation Nr: 0921747	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1967 to 
January 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision.


FINDING OF FACT

In a statement received in July 2007, the Veteran indicated 
that he wished to withdraw his appeal of the issue of service 
connection for a lower back disability.


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to service connection for 
a lower back disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement received in July 2007, the Veteran indicated 
that he wished to withdraw his appeal of the issue of 
entitlement service connection for a lower back disability.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn his appeal with regard 
to the above listed issue and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to that issue.  As such, the Board 
does not have jurisdiction to review his claim of entitlement 
to service connection for a lower back disability and it is 
therefore dismissed.  
ORDER

The claim of entitlement to service connection for a lower 
back disability is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


